Citation Nr: 1443948	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to August 17, 2005 for the grant of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 Board videoconference hearing; the hearing transcript is of record.

In May 2011, the Board denied an effective date prior to August 17, 2005 for the grant of a 100 percent rating for service-connected PTSD.  The Veteran appealed the May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a Joint Motion for Remand, and the appeal was remanded for action consistent with the terms of the Joint Motion.  In an August 2012 decision, the Board again denied the claim.  The Veteran again appealed the denial to the Court.  In December 2013, the Court vacated the Board's August 2012 decision and remanded the case to the Board for readjudication in compliance with the Court's memorandum decision.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for PTSD on October 10, 1995; there were no communications received prior to this time that could be construed as a formal or informal claim for service connection.

2.  For the entire rating period prior to August 17, 2005, the Veteran's PTSD precluded him from securing or following substantially gainful occupation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to August 17, 2005, the criteria for a 100 percent rating for PTSD are met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2), 4.130, Diagnostic Code 9411 (2013); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.16(c) (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013).  The Board is granting a 100 percent rating for PTSD for the entire rating period prior to August 17, 2005.  This decision constitutes a full grant of the benefits sought on appeal, and no further discussion regarding VCAA notice or assistance duties is required. 

Effective Law and Analysis

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a) (West 2002).  VA regulations provide that, except as provided in paragraph (o)(2) of this section, the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2013).  The regulations provide that for disability compensation the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r) (2013).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2013).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a) (2013).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  

The Veteran filed an initial claim for service connection for PTSD on October 10, 1995; there were no communications received prior to this time that could be construed as a formal or informal claim for service connection for PTSD or other psychiatric disorder.  The RO denied service connection for PTSD in November 1996, and the Veteran submitted a timely notice of disagreement to that denial.  The record shows that a March 1998 statement of the case was mailed to an incorrect address; thus, the Veteran's appeal remained pending.  See 38 C.F.R. § 19.25 (2013).  

In May 2000, the Veteran submitted a March 1998 DD-215, which shows that the Veteran's DD 214 was corrected to include the receipt of a Combat Infantry Badge.   In a December 2000 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating effective February 28, 2000.  The Veteran appealed both the disability rating and the effective date assigned.  In a June 2001 rating decision, the RO granted a higher initial 70 percent rating for PTSD effective October 10, 1995 based on the Veteran's original application for service connection.  The Veteran continued his appeal for a higher initial rating for PTSD, the RO issued a statement of the case in March 2003, and the Veteran perfected his appeal in July 2003.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a subsequent November 2006 rating decision, the RO granted a 100 percent rating for PTSD effective March 27, 2006, and in August 17, 2005, the RO granted an earlier August 17, 2005 effective date for the assigned 100 percent rating.  The Board finds that the Veteran's appeal for a higher initial rating remained pending since the October 10, 1995 claim for service connection.  

In that regard, the Board finds that the Veteran submitted an informal claim for service connection for PTSD on October 10, 1995, and there were no communications received prior to this time that could be construed as a formal or informal claim for service connection.  The Board finds that October 10, 1995 is the date of the claim for purposes of assigning an effective date, as it was (1) the earliest date in which the Veteran requested benefits based on his disability, (2) the initial appeal for service connection remained in appellant status when the RO granted service connection in December 2000 because the statement of the case was not sent to the correct address, (3) in the June 2001 rating decision, the RO granted a higher initial 70 percent rating for PTSD effective from the October 10, 1995 date of claim, and (4) the Veteran perfected a timely appeal to the initial rating assigned for PTSD in July 2003.  The Board will next address whether the Veteran has met the criteria for a higher initial 100 percent rating for PTSD for the period from October 10, 1995 to August 17, 2005.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2013). 

The Veteran is in receipt of a 70 percent disability rating for his service-connected PTSD.  During the period on appeal, substantive changes were made to that portion of the Rating Schedule which addresses mental disorders, including PTSD under Diagnostic Code 9411.  See 61 Fed. Reg. 52695 - 52702 (October 8, 1996) (codified at 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (1997)).  These changes became effective on November 7, 1996.  

The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, both the old and the new regulations will be considered for the period after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

Prior to November 7, 1996, PTSD was evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.132 (1996).  Under the General Rating Formula for Psychoneurotic Disorders, a 70 percent evaluation was assigned when the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 (1996). 

In addition 38 C.F.R. § 4.16(c) provides that in cases where a mental disorder was assigned a 70 percent disability rating, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular rating under the appropriate diagnostic code.  See 54 Fed. Reg. 4280 -01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996, 61 Fed. Reg. 52695 (Oct. 8, 1996), but may be considered for the period both before and after the regulatory change was made in this case.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

The Court has held that under the schedular criteria in effect prior to November 7, 1996, where a veteran's mental disorder is assigned a 70 percent disability rating and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent disability rating under the appropriate diagnostic code.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

From November 7, 1996, disability ratings are assigned pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the revised criteria, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTICAND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis 

After a review of all the evidence, lay and medical, the Board finds, resolving reasonable doubt in favor of the Veteran, that for the entire rating period prior to August 17, 2005, the Veteran's PTSD precluded him from securing or following substantially gainful occupation, more nearly approximating the criteria for a 100 percent evaluation for PTSD pursuant to the provisions of 38 C.F.R. § 4.16(c).  

In compliance with the Court's December 2012 memorandum decision, the Board has addressed whether a 100 percent schedular evaluation is warranted for PTSD pursuant to 38 C.F.R. § 4.16(c), has reassessed the weight and credibility of the Veteran's lay assertions in light of Social Security Administration earnings statements, and has reevaluated the probative value of a May 2012 rehabilitation counselor's opinion.  

As noted above, the provisions of 38 C.F.R. § 4.16(c), applicable in conjunction with the former rating criteria under 38 C.F.R. § 4.132, provide that in cases where a mental disorder was assigned a 70 percent disability rating, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular rating under the appropriate diagnostic code.  The Veteran was in receipt of a 70 percent rating under Diagnostic Code 9411 for the entire rating period prior to August 17, 2005.  See 38 C.F.R. § 4.132 (1996) and 38 C.F.R. § 4.130 (2013).  Accordingly, the provisions of 38 C.F.R. § 4.16(c) may be considered, both prior to and from November 7, 1996.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

The Veteran contends that he was not capable of following substantially gainful occupation prior to August 17, 2005.  The record contains some conflicting lay evidence from the Veteran with respect to employability.  In that regard, in a September 1995 VA intake examination, the Veteran indicated that he was self-employed in construction and was working full time, and in an October 1995 statement, he indicated that he was doing some construction work out of the area.  During an August 2000 VA examination, however, the Veteran indicated that he had been working for himself after he left his last employer, and for the last two years, he had been working for his brother for just a few hours a day.  In a January 2002 claim for individual unemployability, the Veteran identified working approximately 20 hours per week doing construction from 1984 to 1998, and reported doing 10 to 15 hours a week in sales from 1998 to present.  During an August 2003 VA examination he identified some part time work, and in an October 2004 statement, the Veteran indicated that he was working part time, for just two hours a day for his brother.  

During his March 2011 Board hearing, the Veteran reported that while he always maintained some degree of employment, it was always minimal, with him working just a few hours here and there.  The Veteran testified that in 1998, his brother helped him start a small business where he could work from home, and process some paperwork, but asserts that this was not competitive or gainful employment.    The Board finds that this testimony is consistent with a January 2002 claim for unemployability and with a statement provided in October 2004 identifying two to three hours of work a day since 1998.  

Based on lay testimony provided by the Veteran, the extent of the Veteran's employability prior to 1998 is not clear.  The Veteran identified working approximately 20 hours a week prior to 1997 in a January 2002 claim for individual unemployability, but this estimate covered an extended date range from 1984 to 1998.  However, in March 2011, the Veteran submitted an SSA earnings statement, that shows, contrary to the September 1995 VA treatment report, indicating full time employment or even the 2002 claim identifying part time employment, that he had $0.00 in earnings in 1995.  He earned a total of $2,600.00 in 1996, and $921.00 in 1997, and $1100.00 in 1998.  The Veteran had a maximum annual income of $3,773.00 from 1999 and 2005 when he was working for his brother.  Given the low amount of income identified in the SSA earnings statements dated from 1995, the Board finds, resolving the benefit of the doubt in the Veteran's favor, that his more recent testimony indicating that he could only maintain a marginal level of employment prior to August 17, 2005, is credible.  

In May 2012, a private vocational expert opined that it is at least as likely as not that service-connected PTSD rendered the Veteran unable to perform substantially gainful occupation, and this lack of employment capacity dated back to 1995.  This opinion was based on the Veteran's self-report, a review of the medical record, and the Veteran's reported work history supported by a review of relevant SSA earnings statements.  While the opinion was based, in part, on the Veteran's reported work history and reported functional limitations, because the Board finds that the Veteran has provided credible lay testimony as to his employment history, and because the May 2012 vocational expert provided adequate reasons and bases for the opinion rendered based on both the Veteran's medical records, employment history, and earnings history, the Board finds that the opinion is probative.  

An August 2014 supplemental opinion, provided by the same private vocational expert, considers further lay evidence from the Veteran and his brother detailing the extent and nature of the Veteran's past relevant employment, and the effect of PTSD symptoms on his past employment.  The vocational expert continued to opine that residual impairments from service-connected PTSD, specifically, limits on concentration, persistence, and pace, rendered the Veteran unable to secure or perform substantially gainful occupation, and this lack of employment capacity dated back to 1995.  

The Board finds that the Veteran is credible in his testimony, identifying only marginal levels of employment from October 10, 1995 to August 17, 2005, and the Board finds that his statements are supported by evidence provided by SSA earnings statements.  Moreover, a private vocational expert opined in May 2012 and August 2014 that, since 1995, the Veteran's PTSD rendered him unable to secure or perform substantially gainful occupation.  The Board finds that these opinions are probative and well-reasoned.  For these reasons, the Board finds, resolving reasonable doubt in the Veteran's favor, that for the entire rating period prior to August 17, 2005, the Veteran's PTSD precluded him from securing or following substantially gainful occupation.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7 (2013).  Accordingly, the Board finds that, from October 10, 1995 to August 17, 2005, a 100 percent schedular rating is warranted pursuant to 38 C.F.R. § 4.16(c).  Because the Board has found that a 100 percent total rating is warranted pursuant to the provisions of 38 C.F.R. § 4.16(c) for the entire rating period, the Board need not address whether the Veteran has otherwise met the schedular criteria described a 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.132 (1996) and 38 C.F.R. § 4.130 (2013).   


ORDER

For the entire rating period, from October 10, 1995 to August 17, 2005, a 100 percent rating is granted for PTSD.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


